Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 2, 2019

                                    No. 04-18-00798-CV

                  IN THE COMMITMENT OF Stephen Patrick BLACK

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                          Honorable Gary L. Steel, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION and the petition for a writ of mandamus is DENIED.

       We ORDER that no costs shall be assessed against Stephen Patrick Black because he is
indigent.

       It is so ORDERED on October 2, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2019.

                                              _____________________________
                                              Luz Estrada, Chief Deputy Clerk